FILED
                                                                                       MAR - 9 2D:J
                                 UNITED STATES DISTRICT COURT
                                                                                 Clerk, U.S. District ana
                                 FOR THE DISTRICT OF COLUMBIA                      Bankruptcy Courts


 Angelo Richardson,

          Plaintiff,
          V.                                        C IVI cion N o.
                                                      · 'IA t'        10 0387
 United States of America,

          Defendant.




                                    MEMORANDUM OPINION

         Plaintiff Angelo Richardson has filed an application to proceed in forma pauperis and a

pro se complaint. The application will be granted and the complaint will be dismissed.

         The plaintiff has filed a one-page complaint that, aside from the caption and the signature

block, states in its entirety:

                                           COMPLAINT

                  Law suit against the economy editor, produder used of economic

Compl.

         While complaints filed by pro se litigants are held to less stringent standards than formal

pleadings drafted by lawyers, see Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se

complaints must meet minimum the standards set by the Federal Rules of Civil Procedure.

Jarrell v. Tisch, 656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil

Procedure requires that a complaint contain a short and plain statement of the grounds upon

which the court's jurisdiction depends, a short and plain statement showing that the pleader is

entitled to relief, and a demand for judgment for the reliefthe pleader seeks to obtain. Fed. R.
Civ. P. 8(a). The purpose of the minimum standard of Rule 8 is to give fair notice to the

defendants of the claim being asserted, sufficient to prepare a responsive answer and an adequate

defense, and to determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977). As drafted, this complaint does not identify a claim, establish

this court's jurisdiction over the defendant, a sovereign, or provide the defendant with notice of

the factual allegations against it. Accordingly, the complaint will be dismissed without prejudice

for failure to comply with Rule 8 of the Federal Rules of Civil Procedure.

       A separate order accompanies this memorandum opinion.


                                                                          /




                                               -2-